Citation Nr: 1102420	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for depression, to include as 
secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1986 to 
August 1995.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  Jurisdiction of the Veteran's claim has been 
transferred to the RO in Louisville, Kentucky.


FINDING OF FACT

A depressive disorder was not manifested in active service, and 
any current depression with associated mood swings is not 
otherwise etiologically related to such service nor is it caused 
or chronically worsened by a service-connected disability.


CONCLUSION OF LAW

A depressive disorder was not incurred in or aggravated by active 
service and is not proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the veteran received notification through 
May 2004 and December 2007 VCAA notice letters.  The RO's letters 
advised the Veteran what information and evidence was needed to 
substantiate the claim decided herein and what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The duty to notify the Veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
December 2007 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All 
post-service treatment record identified by the Veteran have also 
been obtained, as have records related to the Veteran's Social 
Security Administration (SSA) benefits.  The Veteran has not 
identified any additional records that should be obtained prior 
to a Board decision.  Therefore, VA's duty to further assist the 
Veteran in locating additional records has been satisfied.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The Board acknowledges that a VA examination was not provided in 
conjunction with the Veteran's service connection claim.  
However, the Board observes a VA examination was scheduled in 
June 2008, for which the Veteran failed to appear without showing 
good cause or requesting the examination to be rescheduled.  As 
such, the Board will adjudicate the instant claim on the evidence 
of record.  See 38 C.F.R. § 3.655 (2010).


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to or 
the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  The amendment sets a standard by which a claim based 
on aggravation of a non- service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive changes, 
and because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which favors the Veteran.

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran contends that he suffers from depression and mood 
swings as a direct result of his active service.  Alternately, 
the Veteran asserts service connection for depression is 
warranted as secondary to his service-connected disabilities.

While the evidence reveals that the Veteran currently suffers 
from depression, the competent, probative evidence of record does 
not etiologically link the Veteran's current disability to his 
service or any incident or disorder incurred therein.  With 
regards to direct service connection, service treatment records 
are absent complaints, findings or diagnoses of depression or any 
other psychiatric disorder during service.  In addition, the 
Board observes the Veteran himself denied a history of depression 
or obsessive worry.  See, e.g., October 1990, April 1991 and 
March 1993 Reports of Medical History.  Further, a March 1993 
Report of Medical Examination indicated a normal psychiatric 
clinical evaluation.  As such, the Board finds there is no 
competent medical evidence that shows the Veteran suffered from 
depression during service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  In this case, the Veteran has a current diagnosis of 
depression.  The remaining question, therefore, is whether there 
is medical evidence of a relationship between the current 
disabilities and military service.

In this case, the Veteran has not produced a competent medical 
opinion establishing an etiological link between his current 
depression and an event or occurrence in service.  The Board 
acknowledges that the Veteran himself has claimed that he suffers 
from depression that is etiologically linked to his active 
service.  However, as a layperson, the Veteran has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Veteran is competent to report (1) symptoms observable 
to a layperson, e.g., feeling depressed; (2) a diagnosis that is 
later confirmed by clinical findings; or (3) a contemporary 
diagnosis, he is not competent to independently render a medical 
diagnosis or opine as to the specific etiology of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, 
lay assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, there is no evidence of continuity of symptomology 
since active service in the present case.  The evidence of record 
indicates that the Veteran was first diagnosed with depression in 
approximately October 2001, diagnosed as secondary to a medical 
condition.  This is approximately six years since the Veteran 
separated from service; this lapse in time between the active 
service and the first evidence of a depressive disorder weighs 
against the Veteran's claim.  The Board may, and will, consider 
in its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained of 
the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

In sum, there is no competent medical evidence included in the 
record to support the Veteran's claim that his currently 
diagnosed depression is directly related to his active service.  
The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for approximately six years after service, 
is also probative evidence against the claim for direct service 
connection.  

With respect to secondary service connection, the Board notes 
that the record does not contain competent medical evidence or a 
competent medical opinion establishing an etiological link 
between the Veteran's depression and his service-connected 
disabilities.  In addition, there is no competent evidence of 
record that the Veteran's service-connected disabilities has 
caused his depression to increase in severity beyond its natural 
progression.


In this regard, the Board acknowledges an October 2001 VA mental 
health note related the Veteran's depression to "a medical 
condition," and a February 2004 VA mental health note indicates 
the Veteran being treated for depression related to both 
posttraumatic stress disorder (PTSD) and current life/medical 
stressors.  However, the Board initially observes the Veteran is 
not currently service-connected for PTSD.  Furthermore, while 
both treatment records related the Veteran's depression to 
medical conditions, and the Veteran is service-connected for a 
number of disorders, neither opinion, nor any other competent 
evidence of record, provides an etiological link between the 
Veteran's depression and specific service-connected disorders or 
provides a rationale for these statements.  See generally Miller 
v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record; bare conclusions, 
even those made by medical professionals, which are not 
accompanied by a factual predicate in the record, are not 
probative medical opinions).

The Board acknowledges the VA treatment records described above 
provides an indication of a relation between the Veteran's 
service-connected disabilities and his currently diagnosed 
depression.  However, while such an indication is sufficient to 
trigger VA's duty to provide a VA examination, as addressed 
above, they are not probative enough to warrant entitlement to 
service connection.  Furthermore, as indicated above, the VA 
attempted to provide the Veteran a VA examination in June 2008, 
for which the Veteran failed to report. 

As such, with regards to secondary service connection, the Board 
finds the preponderance of the competent evidence of record 
weighs against a finding that the Veteran's service-connected 
disabilities proximately caused, or chronically worsened, his 
currently diagnosed depression.  

Accordingly, for the reasons discussed above, the Board concludes 
that the preponderance of the evidence is against the claim for 
service connection for depression on both a direct and secondary 
basis, and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002).

ORDER

Service connection for depression is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


